Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of July 16, 2008
(the “Effective Date”), by and between Innerworkings, Inc., a Delaware
corporation (the “Company”), and Joe Busky (“Manager”).

1. Employment; Position and Duties. The Company agrees to employ Manager, and
Manager agrees to be employed by the Company, upon the terms and conditions of
this Agreement. Manager shall be employed by the Company as the Company’s Chief
Financial Officer (“CFO”) reporting to the Chief Executive Officer and/or other
Executives that are duly appointed from time to time. In this capacity, Manager
agrees to devote his full time, energy and skill to the faithful performance of
his duties herein, and shall perform the duties and carry out the
responsibilities assigned to him to the best of his ability and in a diligent,
businesslike and efficient manner. Manager’s duties shall include all those
duties customarily performed by the CFO, as well as those additional duties
commensurate with his position as CFO that may be reasonably assigned by the
Chief Executive Officer or the Company. Manager shall comply with any policies
and procedures established for Company employees, including, without limitation,
those policies and procedures contained in the Company’s employee handbook
previously delivered to Manager.

2. Term of Employment. The term of this Agreement shall commence on the
Effective Date and shall expire on January 2, 2012, unless earlier terminated by
either party, in accordance with the terms of this Agreement and/or the
following sentence. This Agreement may be terminated by Manager or the Company’s
Chief Executive Officer or Board of Directors, at any time, with or without
Cause (as defined below). Upon the termination of Manager’s employment with the
Company for any reason, neither party shall have any further obligation or
liability under this Agreement to the other party, except as set forth in
Sections 5, 6, 7, 8, 9, 10 and 11 of this Agreement.

3. Compensation. Manager shall be compensated by the Company for his services as
follows:

(a) Base Salary. During the term of this Agreement, Manager shall be paid a base
salary (“Base Salary”) of $29,166.67 per month (or $350,000 on an annualized
basis), subject to applicable withholding, in accordance with the Company’s
normal payroll procedures. Manager’s Base Salary shall be reviewed on an annual
basis by the Company (beginning with the determination in January 2009 of
Manager’s 2009 Base Salary) for possible increase (but not decrease) based on
the Company’s operating results and financial condition, salaries paid to other
Company executives, and general marketplace and other applicable considerations.
Such increased Base Salary, if any, shall then constitute Manager’s “Base
Salary” for purposes of this Agreement.

(b) Benefits. During the term of this Agreement, Manager shall have the right,
on the same basis as other members of senior management of the Company, to
participate in and to



--------------------------------------------------------------------------------

receive benefits under any of the Company’s executive and employee benefit
plans, insurance programs and/or indemnification agreements, as may be in effect
from time to time, subject to any applicable waiting periods and other
restrictions. In addition, Manager shall be entitled to the benefits afforded to
other members of senior management under the Company’s vacation, holiday and
business expense reimbursement policies.

(c) Bonuses. In addition to the Base Salary, Manager shall be eligible to
receive an annual performance bonus (“Performance Bonus”) under the
InnerWorkings Annual Incentive Plan (or any successor plan thereto). The
Performance Bonus shall have a target payment date within 2-1/2 months following
the end of each fiscal year of the Company, but in no event shall the
Performance Bonus be paid later than the end of the calendar year following the
end of the fiscal year on which the Performance Bonus is based, unless such
amounts have otherwise been deferred in compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

(d) Expenses. In addition to reimbursement for business expenses incurred by
Manager in the normal and ordinary course of his employment by the Company
pursuant to the Company’s standard business expense reimbursement policies and
procedures, the Company shall reimburse Manager for the full amount of his
insurance costs should he elect to participate in the Company’s insurance
program(s). In addition, Manager shall be reimbursed up to $800 per month for
automobile expenses.

(e) Signing Bonus. Upon execution of this Agreement, Manager shall be entitled
to receive a cash signing bonus of $250,000 (the “Signing Bonus”). In the event
of a termination of Manager’s employment within the two years following the
Effective Date either (i) by the Company for Cause or (ii) by the Manager for
any reason other than Good Reason, his death or disability, Manager shall
reimburse the Company a pro rata portion of the Signing Bonus equal to the full
amount of the Signing Bonus multiplied by a fraction, the numerator of which
shall be the number of months remaining between the date of termination and the
two-year anniversary of the Effective Date, and the denominator of which shall
be twenty-four.

4. [Reserved.]

5. Benefits Upon Termination.

(a) Termination for Cause or Termination for Other than Good Reason. In the
event of the termination of Manager’s employment by the Company for Cause (as
defined below), the termination of Manager’s employment by reason of his death
or disability, or the termination of Manager’s employment by Manager for any
reason other than Good Reason (as defined below), Manager shall be entitled to
no further compensation or benefits from the Company other than those earned
under Sections 3(a), 3(b), and 3(c) through the date of termination, or in the
case of any equity awards, vested through the date of termination. Any unvested
portion of any equity awards shall thereupon terminate immediately.

For purposes of this Agreement, a termination for “Cause” occurs if Manager’s
employment is terminated by the Company for any of the following reasons:

(i) his failure to perform reasonably assigned duties as CFO of the Company
after written notice of such failure and a reasonable opportunity to remedy such
failure;

 

2



--------------------------------------------------------------------------------

(ii) theft, dishonesty, or falsification of any employment or Company records by
Manager;

(iii) the determination by the Company that Manager has committed an act or acts
constituting a felony or any act involving moral turpitude;

(iv) the determination by the Company that Manager has engaged in willful
misconduct or gross negligence that has had a material adverse effect on the
Company’s reputation or business; or

(v) the material breach by Manager of any provision of this Agreement after
written notice of such breach and a reasonable opportunity to cure such breach;

For purposes of this Agreement, a termination for “Good Reason” occurs if
Manager terminates his employment for any of the following reasons, unless such
reason or condition is fully corrected within thirty (30) days after Manager
provides the Company written notice thereof:

(i) the Company materially reduces Manager’s duties or responsibilities below
what is customary for a CFO of a business that is similar to the Company without
Manager’s consent;

(ii) the Company requires Manager to relocate his office more than 100 miles
from the current office of the Company without his consent; or

(iii) the Company has breached the terms of this Agreement and such breach
continues for more than thirty (30) days after notice from Manager to the
Company specifying the action which constitutes the breach and demanding its
discontinuance.

Notwithstanding the foregoing, Manager must provide the Company with written
notice of any one (1) or more of the conditions or reasons set forth in the
foregoing definition of Good Reason within ninety (90) days of the initial
existence of the condition or reason to constitute a termination for “Good
Reason”, and in no event may Manager terminate his employment for Good Reason
more than two (2) years following the initial existence of the condition or
reason for which Manager is terminating his employment.

(b) Termination Without Cause or Termination for Good Reason. If Manager’s
employment is terminated by the Company for any reason other than for Cause or
by reason of his death or disability, or if Manager’s employment is terminated
by Manager for Good Reason, Manager shall be entitled to:

(i) receive continued payment of his Base Salary, less applicable withholding,
in accordance with the Company’s normal payroll procedures, for twelve
(12) months following the termination of Manager’s employment; and

 

3



--------------------------------------------------------------------------------

(ii) immediate vesting of (A) restricted stock granted on or about the Effective
Date, and (B) stock options granted on or about the Effective Date, in each case
as if Manager’s employment had continued for a period of twenty-four (24) months
following the termination of Manager’s employment.

Notwithstanding anything to the contrary herein, no payments shall be due under
this Section 5(b) unless and until Manager shall have executed a general release
and waiver of claims against the Company, consistent with Section 8 below, and
in a form reasonably satisfactory to the Company, and the execution of such
general release and waiver shall be a condition to Manager’s rights under this
Section 5(b). In addition, if Section 409A of the Code requires that a payment
hereunder may not commence for a period of six (6) months following the
termination of Manager’s employment, then such payments shall be withheld by the
Company and paid as soon as permissible, along with such other monthly payments
then due and payable.

6. Change of Control. If during the three (3) months prior to the public
announcement of a proposed Change in Control or at any time following a Change
in Control, Manager’s employment is terminated by the Company for any reason
other than Cause, or terminated by the Manager for Good Reason, Manager shall be
entitled to, in addition to the compensation provided in Section 5(b)(i) above,
immediate vesting of (i) all restricted stock granted on or about the Effective
Date, and (ii) all stock options granted on or about the Effective Date;
provided that, for purposes of this Section 6, a “Change in Control” shall have
the same meaning as the term “Change in Control” set forth in the Company’s 2006
Stock Incentive Plan.

7. Employee Inventions and Proprietary Rights Assignment Agreement. Manager
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as executed by Manager
and attached hereto as Exhibit A.

8. Covenants Not to Compete or Solicit. During Manager’s employment and for a
period of two (2) years following the termination of Manager’s employment for
any reason, Manager shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or with the prior written consent of
the Company, directly or indirectly:

(a) perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act of 1933, as amended, or Section 12 of the Securities Exchange Act
of 1934, as amended), or participate in the financing, operation, management or
control of, any firm, partnership, corporation, entity or business that engages
or participates in a “competing business purpose” (as defined below);

(b) induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Manager had personal contact with such entity; and

 

4



--------------------------------------------------------------------------------

(c) solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or independent contractor of the Company or any subsidiary of the Company to
terminate his or his employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.

For purposes of this Agreement, the term “competing business purpose” shall mean
the sale or provision of any printed materials, items, or other products that
are competitive with in any manner the products sold or offered by the Company
during the term of this Agreement. The term “Geographic Area” shall mean the
United States of America.

The covenants contained in this Section 8 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections. If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 8 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

9. Equitable Remedies. Manager acknowledges and agrees that the agreements and
covenants set forth in Sections 7 and 8 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Manager breaches any of the terms of said covenants,
and that in the event of Manager’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Manager accordingly
agrees that, in the event of any actual or threatened breach by Manager of any
of said covenants, the Company will be entitled to seek immediate injunctive and
other equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 9 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove.

10. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Manager and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Manager acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of the misuse or misappropriation of trade secrets or proprietary information.

11. Governing Law. This Agreement has been executed in the State of Illinois,
and Manager and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.

 

5



--------------------------------------------------------------------------------

12. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, provided that such
successor or assignee is the successor to substantially all of the assets of the
Company or a majority of its then outstanding shares of capital stock, and that
such successor or assignee assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law. In
view of the personal nature of the services to be performed under this Agreement
by Manager, he shall not have the right to assign or transfer any of his rights,
obligations or benefits under this Agreement, except as otherwise noted herein.

13. Entire Agreement. This Agreement, including Exhibit A attached hereto,
constitutes the entire employment agreement between Manager and the Company
regarding the terms and conditions of his employment, with the exception of the
provision of the Company’s 2006 Stock Incentive Plan incorporated by reference
into this Agreement pursuant to Section 6 above. This Agreement (including the
documents described in the preceding sentence of this Section 13) supersedes all
prior negotiations, representations or agreements between Manager and the
Company, whether written or oral, concerning Manager’s employment.

14. No Conflict. Manager represents and warrants to the Company that neither his
entry into this Agreement nor his performance of his obligations hereunder will
conflict with or result in a breach of the terms, conditions or provisions of
any other agreement or obligation to which Manager is a party or by which
Manager is bound, including, without limitation, any non-competition or
confidentiality agreement previously entered into by Manager.

15. Validity. Except as otherwise provided in Section 8 above, if any one or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.

16. Modification. This Agreement may not be modified or amended except by a
written agreement signed by Manager and the Company.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of July 1, 2008.

 

INNERWORKINGS, INC.     MANAGER By:   

/s/ Steven E. Zuccarini

   

/s/ Joseph Busky

   Steven E. Zuccarini,     Joseph Busky    Chief Executive Officer    

 

7